Citation Nr: 0733935	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  03-33 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of receiving Department of Veterans 
Affairs death benefits.  



REPRESENTATION

Veteran represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.  
The veteran died in October 1996. The appellant claims to be 
his surviving spouse for the purpose of VA death benefits.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 administrative decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. A marriage certificate shows that the appellant and the 
veteran were married in July 1975, and there is no evidence 
of divorce from the appellant.  

2. At the time of the veteran's death in October 1996, the 
appellant was incarcerated, the appellant was not without 
fault at the time of the separation, and the appellant and 
veteran did not live continuously with the veteran from the 
date of their marriage to the date of his death, and the 
separation was not due to misconduct of, of procured by, the 
veteran. 


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes are 
not met.  38 U.S.C.A. §§ 101(3) (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.53 (2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  However, 
under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she should be recognized as the 
surviving spouse of the veteran in order to receive VA death 
benefits.  She maintains that at the time of the veteran's 
death, she was his lawful spouse.    

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1).



"Spouse" means a person of the opposite sex whose 
"marriage" to the veteran meets the requirements of 38 
C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2006).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being  through fault of either party, 
will not break the continuity of the cohabitation. 38 C.F.R. 
§ 3.53. 

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of  
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for  purposes of convenience, health, business, 
or any other reason which did  not show an intent on the part 
of the surviving spouse to desert the veteran, the continuity 
of the cohabitation will not be considered as  having been 
broken.   38 C.F.R. § 3.53.

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in July 1975.  As 
conceded by the appellant, she was incarcerated at the time 
of the veteran's death, and in fact did not obtain knowledge 
of the veteran's death until August 2001, shortly after she 
was released from prison.  She filed her application for VA 
death benefits - dependency and indemnity compensation and 
death pension - in September 2001.  In her claim, she 
indicated that she did not live continuously with the veteran 
from the date of marriage to date of death because she was 
incarcerated for many years.  In a letter attached to her 
claim, she stated that she was not present when the veteran 
died because she had been incarcerated for 13 years.  In 
November 2001, the appellant resubmitted her application, on 
which she explained the reason why she did not live 
continuously with the veteran from the date of marriage to 
date of death.  That is, she was incarcerated shortly after 
their marriage had begun and was released, and then was 
incarcerated several more times until her final release in 
July 2001.  No children were born of their marriage.  

Other documents in the file include the veteran's death 
certificate, which shows that he died in October 1996.  On 
the certificate, his marital status was noted as 
"divorced."  On Pension Eligibility Verification Reports 
filed by the veteran annually from 1987 to 1994, he indicated 
that he was not married; on an Eligibility Verification 
Report filed in 1986, he indicated that he was married but 
was not living with his spouse and was not providing any 
spousal support.  On an application for compensation or 
pension, filed in December 1975, the veteran indicated that 
he had been married three times, in 1941, 1946, and 1952 
(none of these occasions to the appellant), and that he was 
presently divorced.  During a VA examination in March 1976, 
the veteran reported that he had been married three or four 
times.  The file contains other marriage certificates, 
showing that the veteran was previously married in May 1945 
and September 1956, to two women other than the appellant.  
The file, however, contains no documentation relating to the 
veteran's divorce from any of these women or the appellant, 
to whom he was married.  

Title 38, U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) set 
forth a two-part test to determine whether a spouse will be 
deemed to have continuously cohabited with the veteran when 
there has been a separation.  Pursuant to the first part of 
the test of § 101(3) and § 3.50(b)(1), the surviving spouse 
is deemed to have continuously cohabited with the veteran if 
the separation was not due to the fault of the surviving 
spouse at the time of the separation.  



The evidence of fault on the part of the surviving spouse at 
the time of separation consists of her statements that she 
was incarcerated at the time of the veteran's death and 
learned of the veteran's death in 2001, five years after the 
veteran died, and after she was released from prison.  Also, 
she indicated that she did not live continuously with the 
veteran from the date of marriage to date of death because 
she had been incarcerated shortly after their marriage had 
begun and was released, and then incarcerated several more 
times until her final release in July 2001.  These statements 
are accepted in the absence of contradictory information.  

As for the second part of the test, there is no evidence that 
the separation was due to the misconduct of, or procured by, 
the veteran. 

Regardless of whether or not the appellant's marriage to the 
veteran is deemed valid for VA purposes, the evidence clearly 
shows that the appellant did not live with the veteran 
continuously from the date of marriage to the date of the 
veteran's death in October 1996 due to the appellant's fault 
at the time of the separation and the separation was not due 
to the misconduct of, or procured by, the veteran.  Gregory 
v. Brown, 5 Vet. App. 108 (1993). 


ORDER
Recognition of the appellant as the veteran's surviving 
spouse for the purpose of VA death benefits is not 
established, and the appeal is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


